DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/08/2022 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-10, 11-12, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al (US 2008/0254631) in view of Ohmori et al (US 2004/0192032) and Aoki et al (US 2013/0285253).
Regarding claim 1, Shimayama (Fig. 9L) discloses a semiconductor device comprising: a first contact 304/308 (including barrier 305) extending away from a planar surface of a substrate 101, the first contact having sidewalls extending from a bottom surface of the first contact to a top surface of the first contact; a first dielectric layer 107 (labeled in Fig. 9H) surrounding a first portion of the first contact, the first dielectric layer 107 being separated from the planar surface; a second dielectric layer (108A, 109B) surrounding and in physical contact with a second portion of the first contact, wherein the second dielectric layer (108A, 109B) has a larger porosity ([0140] and [0150]) than the first dielectric layer (i.e., SiC, [0115], zero%) and wherein the first dielectric layer 107 is located between the second dielectric layer and the substrate; and a dielectric barrier layer 201’ surrounding a third portion of the first contact, the dielectric barrier layer 201’ having a coplanar surface with the first contact.
Shimayama does not disclose all of the sidewalls of the first contact are straight.
However, Ohmori (Fig. 7) teaches a semiconductor device comprising a first contact 28, and all of the sidewalls of the first contact 28 can be straight or non-straight.  Furthermore, Applicant has not disclosed that the change in shape is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another shape.  Indeed, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to modify the device of Shimayama by forming all of the sidewalls of the first contact being straight or non-straight because it is an obvious matter of design choice according to the requirements of size, shape and conductivity which are desired for the first contact.
Neither Shimayama nor Ohmori disclose the first contact being a first bond pad.
However, Aoki (Figs. 1 and 10) teaches a semiconductor device comprising a contact structure including a first contact 700a being a first bond pad bonding to a second contact 700b being a second bond pad ([0112]).  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647. Therefore, it would have been obvious to use the first contact of Shimayama as a first bond pad because it is an intended use for providing the electrical connections between the chips in the chip stack structure which has a significant reducing the communication path length between on-chip components.  
Regarding claims 2, 4 and 7, Shimayama (Fig. 9L) further discloses: the straight sidewalls (as modified by Ohmori) are perpendicular to a major surface of the substrate; the first dielectric layer 107 has a porosity (i.e., SiC, [0115], zero%) of less than about 5%; and the first contact comprises a conductive barrier layer 305, the conductive barrier layer 305 comprising titanium, titanium nitride, tantalum, or tantalum nitride ([0151]).
Regarding claim 8, Shimayama (Fig. 9L) discloses a semiconductor device comprising: a substrate 101; and a contact structure 304/308 over the substrate, the contact structure comprising: a first layer 107 comprising a first conductive material (304/308); a second layer 108A comprising the first conductive material and a first dielectric material; a third layer 109B comprising the first conductive material and a second dielectric material, the second dielectric material 109B (corresponding to 13B in Fig. 3F) having a larger porosity ([0043]) than the first dielectric material (corresponding to 12A in Fig. 3F and also see [0116]), and wherein the second layer 108A is located between the first layer 107 and the third layer 109B; and a fourth layer comprising the first conductive material and a first barrier layer 201’, wherein the first conductive material 304/308 is planar with the first barrier layer 201’ along a surface facing away from the substrate, and wherein all sidewalls of the contact structure extend from a bottom surface of the contact structure to a top surface of the contact structure.
Shimayama does not disclose all of the sidewalls of the contact structure are straight.
However, Ohmori (Fig. 7) teaches a semiconductor device comprising a contact structure 28, and all of the sidewalls of the contact structure 28 can be straight or non-straight.  Furthermore, Applicant has not disclosed that the change in shape is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another shape.  Indeed, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to modify the device of Shimayama by forming all of the sidewalls of the contact structure being straight or non-straight because it is an obvious matter of design choice according to the requirements of size, shape and conductivity which are desired for the contact structure.
 Neither Shimayama nor Ohmori disclose the contact structure being a bond pad structure.
However, Aoki (Figs. 1 and 10) teaches a semiconductor device comprising a contact structure including a first contact structure 700a being a first bond pad structure bonding to a second contact structure 700b being a second bond pad structure ([0112]).  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647. Therefore, it would have been obvious to use the contact structure of Shimayama as a bond pad structure because it is an intended use for providing the electrical connections between the chips in the chip stack structure which has a significant reducing the communication path length between on-chip components.  
Regarding claims 6, 9 and 10, Shimayama does not disclose the first dielectric material and the second dielectric material each having a porosity in a range as claimed.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, as discussed above, Shimayama does disclose the second dielectric layer having a larger porosity than the first dielectric layer ([0043]) for increasing the etching selective ratio of the second dielectric layer to the first dielectric layer ([0154]).  Therefore, it would have been obvious to form each of the first and second dielectric materials having a porosity in a range as claimed because the number of the porosity in the first and second dielectric layers can be optimized for increasing the etching selective ratio of the second dielectric layer to the first dielectric layer.
Regarding claims 11-12, Aoki (Figs. 1 and 10) further teaches a semiconductor device comprising a contact structure including a first barrier layer 500a is fusion bonded to a second barrier layer 500b ([0112]); and the first conductive material 700a is metal-to- metal bonded to a second conductive material 700b ([0112]).
Regarding claim 15, Shimayama (Fig. 9L) discloses a semiconductor device comprising: a semiconductor substrate 101 with an active device layer (i.e., element regions, [0115]); a metallization layer 106 (labeled in Fig. 9I, [0115]) overlying the semiconductor substrate; a first layer 107 overlying the metallization layer; a contact isolation structure  overlying the first layer, the contact isolation structure comprising: a first dielectric layer 108A in physical contact with the first layer 107; a second dielectric layer 109B in physical contact with the first dielectric layer 108A, the second dielectric layer 109B (corresponding to 13B in Fig. 3F)  having a larger porosity than ([0043]) the first dielectric layer (corresponding to 12A in Fig. 3F and also see [0116]; a barrier layer 201’ in physical contact with the second dielectric layer, wherein each of the first dielectric layer, the second dielectric layer, and the barrier layer have a planar surface facing away from the semiconductor substrate; and a conductive contact 304/308 extending through the contact isolation structure and the first layer to make physical contact with the metallization layer 106, wherein all sidewalls of the conductive contact 304/308 extend from a bottom surface of the conductive contact to a top surface of the conductive contact.
Shimayama does not disclose all of the sidewalls of the conductive contact are straight.
However, Ohmori (Fig. 7) teaches a semiconductor device comprising a conductive contact 28, and all of the sidewalls of the conductive contact 28 can be straight or non-straight.  Furthermore, Applicant has not disclosed that the change in shape is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the device would possess utility using another shape.  Indeed, it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Accordingly, it would have been obvious to modify the device of Shimayama by forming all of the sidewalls of the conductive contact being straight or non-straight because it is an obvious matter of design choice according to the requirements of size, shape and conductivity which are desired for the contact structure.
Neither Shimayama nor Ohmori disclose the conductive contact being a conductive bond pad.
However, Aoki (Figs. 1 and 10) teaches a semiconductor device comprising a contact structure including a first conductive contact 700a being a first conductive bond pad bonding to a second conductive contact 700b being a second conductive bond pad ([0112]).  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647. Therefore, it would have been obvious to use the conductive contact of Shimayama as a conductive bond pad because it is an intended use for providing the electrical connections between the chips in the chip stack structure which has a significant reducing the communication path length between on-chip components.  
Regarding claim 16, Shimayama (Fig. 9L) further discloses the straight sidewalls (as modified by Ohmori) are perpendicular to the semiconductor substrate 101.
Regarding claim 18, Shimayama does not disclose the barrier layer 201’ has a thickness of less than about 1 um.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955).  Therefore, it would have been obvious to form the barrier layer of Shimayama with a thickness as claimed because it can be optimized during routine experimentation depending upon the dielectric material which is desired for the barrier layer.
Regarding claim 20, Shimayama does not disclose the second dielectric layer has a k value of between about 2.5 and 3.0.
However, Shimayama further discloses the known feature of using a low dielectric material having a k value of less than 3.0 for the dielectric layer ([0007]).  Accordingly, it would have been obvious to form the second dielectric layer having a low k value in a range as claimed in order to provide the known purpose of reducing the capacitance between the wiring layers ([0007]).
Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al, Ohmori et al and Aoki et al as applied to claim 1 or 15 above, and further in view of Lin et al (US 2007/0164279).
Shimayama does not disclose the straight sidewalls are tilted with respect to a major surface of the substrate as recited in claims 3 and 17.
However, Lin (Fig. 10H) teaches a semiconductor device comprising a contact structure comprising the straight sidewalls being tilted with respect to a major surface of the substrate.  Accordingly, it would have been obvious to further modify the device of Shimayama by forming the straight sidewalls being tilted with respect to a major surface of the substrate because as is well known, such tilled sidewalls would improve the reflows of the metal contact filled therein.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al, Ohmori et al and Aoki et al as applied to claim 4 above, and further in view of Chen et al (US 2006/0205207).
Shimayama discloses the etch preventing first dielectric layer 107 comprising SiC ([0115]), but does not disclose the first dielectric layer 107 comprising undoped silicate glass (USG).
However, Chen (Fig. 2A) teaches a semiconductor device comprising an etch preventing dielectric layer 30 comprising undoped silicate glass ([0028]).  Furthermore, it has been held that selecting a known material on the basis of its suitability for the intended use is a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Therefore, it would have been obvious to use either SiC or USG as a material for the first dielectric layer of Shimayama because of their equivalence for their use in the semiconductor art as dielectric materials and the selection of any of these known equivalents to be used as an etch preventing material for the first dielectric layer of Shimayama would be within the level of ordinary skill in the art. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al, Ohmori et al and Aoki et al as applied to claim 8 above, and further in view of Shim (US 2007/0093048).
Shimayama discloses the first dielectric material 108A comprises a low dielectric constant material (i.e., porous), but does not disclose the first dielectric material comprises undoped silicate glass (USG).
However, Shim (Fig. 1E) teaches a semiconductor device comprising a contact structure including a dielectric layer 13 comprising a low dielectric constant material of undoped silicate glass (USG) ([0013]) for minimizing parasitic capacitance ([0014]).  Accordingly, it would have been obvious to use porous dielectric material or USG material as a material for the first dielectric layer of Shimayama because of their equivalence for their use in the semiconductor art as low dielectric constant materials and the selection of any of these known equivalents to be used as the first dielectric layer of Shimayama for minimizing parasitic capacitance would be within the level of ordinary skill in the art.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al, Ohmori et al and Aoki et al as applied to claim 8 above, and further in view of Rantala et al (US 2006/0058487).
Shimayama does not disclose the first barrier layer comprises a siloxane- based polymer.
However, Rantala teaches a polymer dielectric is a siloxane- based polymer which has superior properties over conventional dielectric layers ([0048]). Accordingly,
it would have been obvious to use a siloxane polymer as a dielectric material for the
first dielectric barrier layer of Shimayama because the siloxane dielectric polymer would
provide thermally and mechanically stable, high cracking threshold, and dense dielectric film, as taught by Rantala ([0048]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Shimayama et al, Ohmori et al and Aoki et al as applied to claim 15 above, and further in view of Yeh et al (US 7,564,136).
Shimayama discloses the barrier layer 201’ comprises silicon dioxide ([0117]), but does not disclose the barrier layer comprises silicon oxynitride.
However, Yeh (Fig. 7) teaches a semiconductor device comprising a contact structure including a barrier layer 320 (i.e., pore sealing layer) comprising silicon oxynitride (column 6, lines 56-62). Accordingly, it would have been obvious to use silicon dioxide or silicon oxynitride as a material for the barrier layer of Shimayama because of their equivalence for their use in the semiconductor art as insulating materials and the selection of any of these known equivalents to be used as the barrier layer of Shimayama would be within the level of ordinary skill in the art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,257,399 in view of Aoki et al (US 2013/0285253). 
Regarding independent claim 1, claim 1 of U.S. Patent ‘399 claims a semiconductor device comprising: a first bond pad extending away from a planar surface of a substrate (column 8, line 1-6), the first bond pad having straight sidewalls extending from a bottom surface of the first bond pad to a top surface of the first bond pad (column 8, lines 13-16); a first dielectric layer surrounding a first portion of the first bond pad (column 8, lines 1-2), the first dielectric layer being separated from the planar surface; a second dielectric layer surrounding a second portion of the first bond pad (column 8, lines 1-2), wherein the second dielectric layer has a larger porosity than the first dielectric layer (column 7, lines 64-67) and wherein the first dielectric layer is located between the second dielectric layer and the substrate; and a dielectric barrier layer surrounding a third portion of the first contact (column 8, lines 7-13).
Regarding independent claim 8, claim 14 of U.S. Patent ‘399 claims a semiconductor device comprising: a substrate; and a bond pad structure over the substrate (column 9, lines 19-21), the bond pad structure comprising: a first layer comprising a first conductive material (column 9, line 12 and 19-21); a second layer comprising the first conductive material and a first dielectric material (column 9, lines 13-14 and 19-21); a third layer comprising the first conductive material and a second dielectric material (column 9, lines 15-16 and 19-21), the second dielectric material having a larger porosity than the first dielectric material (column 9, lines 16-18), and wherein the second layer is located between the first layer and the third layer; and a fourth layer comprising the first conductive material and a first barrier layer, wherein bond pad having straight sidewalls extending from a bottom surface of the first bond pad to a top surface of the first bond pad (column 8, lines 13-16).
The U.S. Patent ‘399 does not claim the first conductive material is planar with the first barrier layer along a surface facing away from the substrate as recited in independent claims 1 and 8.
However, Aoki (Figs. 9-10) teaches a semiconductor device comprising a contact structure including a first conductive material 700a being planar with a first barrier layer 500a along a surface facing away from the substrate.  Accordingly, it would have been obvious to have the first conductive material being planar with the first barrier layer in order to bond the multichip together to provide a known chip stack structure which has a significant reducing the communication path length between on-chip components.  
Regarding independent claim 15, claim 7 of U.S. Patent ‘399 claims a semiconductor device comprising: a semiconductor substrate with an active device layer (column 8, lines 38, “an integrated circuit structure”); a metallization layer overlying the semiconductor substrate (column 8, lines 42); a first layer overlying the metallization layer (column 8, lines 43-44); a bond pad isolation structure overlying the first layer, the bond pad isolation structure comprising: a first dielectric layer in physical contact with the first layer (column 8, lines 45-46); a second dielectric layer in physical contact with the first dielectric layer (column 8, lines 47-48), the second dielectric layer having a larger porosity than the first dielectric layer (column 8, lines 47-49); a barrier layer in physical contact with the second dielectric layer (column 8, lines 50-51), wherein each of the first dielectric layer, the second dielectric layer, and the barrier layer have a planar surface facing away from the semiconductor substrate; and a conductive bond pad extending through the bond pad isolation structure and the first layer to make physical contact with the metallization layer (column 8, lines 52-53). 
 Claim 7 of U.S. Patent ‘399 does not claim the conductive contact having straight sidewalls as recited in claim 15.
However, Aoki (Fig. 9) teaches a semiconductor device comprising a conductive contact having straight sidewalls.  Therefore, it would have been obvious to form the conductive contact having straight sidewalls because it has been held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding dependent claims 2-7, 9-14 and 16-20, dependent claims 2-6, 8-13 and 15-19 of U.S. Patent ‘399 claiming the common subject matters as claimed 2-7, 9-14 and 16-20.
Response to Arguments
Applicant's arguments filed 03/24/2022 have been fully considered but they are not persuasive.
Claims 15-20
Applicant (pages 7-10 of remark, especially pages 9-10 of remark) argues that it would not be obvious to combine Shimayama with Aoki to teach the forming of the conductive pad having straight sidewalls because Shimayama suggests the controlling etching process for forming the conductive pad having a dual damascene structure, but does not suggest the forming of the conductive pad having a single damascene structure comprising straight sidewalls.
This argument is not persuasive because Applicant has failed to provide the evidence to support such arguments. The examiner recognizes that nowhere in Shimayama indicates that such controlling etching process cannot be used to form the conductive pad structure having straight sidewalls.  Furthermore, in contrast to Applicant’s assertion, Shimayama clearly teaches that such controlling etching process can be used to form a via or hole having straight sidewalls (see Figs. 9G-9H).   
   Applicant (pages 10-11 of remark) argues that the examiner has not established a prima facie case of obviousness because there is no motivation to combine the references as proposed.
This argument is not persuasive because the examiner has established a prima facie case of obviousness by pointing out that the Federal Circuit in In re Dailey held that mere change in shape limitation is prima facie obvious absent a disclosure that the limitation is for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, from the teachings of Ohmori (newly cited reference, see current rejection for more details) and from the motivation of “an obvious matter of design choice according to the requirements of size, shape and conductivity which are desired for the contact structure” would motivate one of ordinary skilled in the art to combine the references as suggested.

Applicant (pages 11-12 of remark) argues that modifying Shimayama to form a conductive pad having straight sidewalls would frustrate the intended purpose of Shimayama.
This argument is not persuasive.  It is noted that the arguments of attorney cannot take the place of evidence in the record.  In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); in re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Attorney statements are not evidence and must be supported by an appropriate affidavit or declaration.  See MPEP § 716.01(c).  It is also noted that the intended purpose of Shimayama is for controlling the etching of the laminated insulating films (see [0011] and [0013]). The examiner recognizes that nowhere in Shimayama indicates that such controlling etching process is only intended to use for forming the conductive pad having dual damascene structure but not intended to use for forming  the conductive pad structure having straight sidewalls.  Furthermore, in contrast to Applicant’s assertion, Shimayama clearly teaches that such controlling etching process can be used to form a via or hole having straight sidewalls (see Figs. 9G-9H).  Therefore, the statement "The asserted modified structure of Shimayama … frustrating the intended purpose of Shimayama" as asserted by Applicant is a totally unsupported statement.

Claims 1-7 and 8-14
Applicant (pages 13-15 of remark) relies on the same arguments for rejection of claims 1-7 and 8-14, as Applicant made for claims 15-20 above with regard to the combination of Shimayama and Aoki. This argument is not persuasive because of the same reasons as discussed above for claims 15-20.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHAT X CAO/Primary Examiner, Art Unit 2817